Exhibit 10.03

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of                     , 2016, is made
by and between SYMANTEC CORPORATION, a Delaware corporation (the “Company”), and
                    , a director, officer or key employee of the Company or one
of the Company’s Subsidiaries or other service provider who satisfies the
definition of Indemnifiable Person set forth below (the “Indemnitee”).

RECITALS

A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as representatives of corporations unless they are protected
by comprehensive liability insurance and/or indemnification, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such representatives;

B. The members of the Board of Directors of the Company (the “Board”) have
concluded that, to retain and attract talented and experienced individuals to
serve as representatives of the Company and its Subsidiaries and Affiliates and
to encourage such individuals to take the business risks necessary for the
success of the Company and its Subsidiaries and Affiliates, it is necessary for
the Company to contractually indemnify its representatives and the
representatives of its Subsidiaries and Affiliates, and to assume for itself
maximum liability for Expenses and Other Liabilities in connection with claims
against such representatives in connection with their service to the Company and
its Subsidiaries and Affiliates;

C. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify by
agreement its officers, directors, employees and agents, and persons who serve,
at the request of the Company, as directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive; and

D. The Company desires and has requested the Indemnitee to serve or continues to
serve as a representative of the Company and/or the Subsidiaries or Affiliates
of the Company free from undue concern about inappropriate claims for damages
arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company.

AGREEMENT

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Definitions.

(a) Affiliate. For purposes of this Agreement, “Affiliate” of the Company means
any corporation, partnership, limited liability company, joint venture, trust or
other enterprise in respect of which the Indemnitee is or was or will be serving
as a director, officer, advisory director, trustee, manager, member, partner,
employee, agent, attorney, consultant,

 

1



--------------------------------------------------------------------------------

member of the entity’s governing body (whether constituted as a board of
directors, board of managers, general partner or otherwise), fiduciary, or in
any other similar capacity at the direct or indirect request of the Company, and
including, but not limited to, any employee benefit plan of the Company or a
Subsidiary or Affiliate of the Company.

(b) Change in Control. For purposes of this Agreement, “Change in Control” means
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a Subsidiary or a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or Subsidiary, is or becomes the “Beneficial Owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding capital stock or (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board, or
(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the outstanding capital stock of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into capital stock of the surviving entity)
more than 50% of the total voting power represented by the capital stock of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company (in one transaction or a series of transactions) of all or substantially
all of the Company’s assets.

(c) Expenses. For purposes of this Agreement, “Expenses” means all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, and other out-of-pocket costs)
paid or incurred by the Indemnitee in connection with either the investigation,
defense or appeal of, or being a witness in, a Proceeding (as defined below) or
establishing or enforcing a right to indemnification under this Agreement,
Section 145 or otherwise; provided, however, that Expenses shall not include any
judgments, fines, ERISA excise taxes or penalties or amounts paid in settlement
of a Proceeding.

(d) Indemnifiable Event. For purposes of this Agreement, “Indemnifiable Event”
means any event or occurrence related to Indemnitee’s service for the Company or
any Subsidiary or Affiliate as an Indemnifiable Person (as defined below), or by
reason of anything done or not done, or any act or omission, by Indemnitee in
any such capacity.

(e) Indemnifiable Person. For the purposes of this Agreement, “Indemnifiable
Person” means any person who is or was a director, officer, trustee, manager,
member, partner, employee, attorney, consultant, member of an entity’s governing
body (whether constituted as a board of directors, board of managers, general
partner or otherwise) or other agent or fiduciary of the Company or a Subsidiary
or Affiliate of the Company.

 

2



--------------------------------------------------------------------------------

(f) Independent Counsel. For purposes of this Agreement, “Independent Counsel”
means legal counsel that has not performed services for the Company or
Indemnitee in the five years preceding the time in question and that would not,
under applicable standards of professional conduct, have a conflict of interest
in representing either the Company or Indemnitee.

(g) Independent Director. For purposes of this Agreement, “Independent Director”
means a member of the Board who is not a party to the Proceeding for which a
claim is made under this Agreement.

(h) Other Liabilities. For purposes of this Agreement, “Other Liabilities” means
any and all liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA (or other benefit plan related) excise taxes or
penalties, and amounts paid in settlement and all interest, taxes, assessments
and other charges paid or payable in connection with or in respect of any
Expenses or any such judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, or amounts paid in settlement).

(i) Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever,
preliminary, informal or formal, including any arbitration or other alternative
dispute resolution and including any appeal of any of the foregoing.

(j) Subsidiary. For purposes of this Agreement, “Subsidiary” means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, by the Company and one or more other
subsidiaries, or by one or more other subsidiaries.

2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an Indemnifiable Person in the capacity or capacities in which the Indemnitee
currently serves the Company as an Indemnifiable Person, and any additional
capacity in which Indemnitee may agree to serve, until such time as Indemnitee’s
service in a particular capacity shall end according to the terms of an
agreement, the Company’s Certificate of Incorporation or Bylaws, governing law,
or otherwise. Nothing contained in this Agreement is intended to create any
right to continued employment or other form of service for the Company or a
Subsidiary or Affiliate of the Company by the Indemnitee.

3. Mandatory Indemnification.

(a) Agreement to Indemnify. In the event Indemnitee is a person who was or is a
party to or witness in or is threatened to be made a party to or witness in any
Proceeding by reason of an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses and Other Liabilities incurred
by Indemnitee in connection with (including in preparation for) such Proceeding
to the fullest extent not prohibited by the Delaware General Corporation Law
(“DGCL”), as the same may be amended from time to time (but only to the extent
that such amendment permits the Company to provide broader indemnification
rights than the DGCL permitted prior to the adoption of such amendment).

 

3



--------------------------------------------------------------------------------

(b) Exception for Amounts Covered by Insurance and Other Sources.
Notwithstanding the foregoing, but subject to Section 3(c), the Company shall
not be obligated to indemnify Indemnitee for Expenses or Other Liabilities of
any type whatsoever (including, but not limited to judgments, fines, penalties,
ERISA excise taxes or penalties and amounts paid in settlement) to the extent
such have been paid directly to the Indemnitee (or paid directly to a third
party on Indemnitee’s behalf) by any directors and officers or other type of
insurance maintained by the Company or pursuant to other indemnity arrangements
with third parties.

(c) Company Obligations Primary. The Company hereby acknowledges that Indemnitee
may have rights to indemnification, advancement or insurance for Expenses and
Other Liabilities provided by one or more entities (each, an “Other
Indemnitor”). The Company agrees with Indemnitee that the Company is the
indemnitor of first resort of Indemnitee with respect to matters for which
indemnification is provided under this Agreement and that the Company will be
obligated to make all payments due to or for the benefit of Indemnitee under
this Agreement without regard to any rights that Indemnitee may be provided by
any Other Indemnitor. The Company hereby waives any equitable rights to
contribution or indemnification by or on behalf of any Other Indemnitor in
respect of any amounts paid to Indemnitee hereunder. The Company further agrees
that no reimbursement, payment or advancement of Other Liabilities or Expenses
by or on behalf of any Other Indemnitor to or for the benefit of Indemnitee
shall affect the obligations of the Company hereunder, and that the Company
shall be obligated to repay any Other Indemnitor for all amounts so paid,
reimbursed or advanced to the extent that the Company has an obligation to
indemnify Indemnitee for such Expenses or Other Liabilities hereunder.

4. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities, but not entitled, however, to indemnification for
the total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify the Indemnitee for such total amount except as to the
portion thereof for which indemnification is prohibited by the provisions of the
DGCL. In any review or Proceeding to determine the extent of indemnification,
the Company shall bear the burden to establish, by clear and convincing
evidence, the lack of a successful resolution of a particular claim, issue or
matter and which amounts sought in indemnity are allocable to claims, issues or
matters which were not successfully resolved.

5. Liability Insurance. So long as Indemnitee shall continue to serve the
Company or a Subsidiary or Affiliate of the Company as an Indemnifiable Person
and thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding as a result of an Indemnifiable
Event, the Company shall use reasonable efforts to maintain in full force and
effect for the benefit of Indemnitee as an insured (i) liability insurance
issued by one or more reputable insurers and having the policy amount and
deductible deemed appropriate by the Board and providing in all respects
coverage at least comparable to and in the same amount as that provided to the
Chairman of the Board or the Chief Executive Officer of the Company and (ii) any
replacement or substitute policies issued by one or more reputable insurers
providing in all respects coverage at least comparable to and in the same amount
as that being provided to the Chairman of the Board or the Chief Executive
Officer of the Company. The purchase, establishment and maintenance of any such
insurance or other arrangements shall not in any way limit or affect the rights
and obligations of the Company or of Indemnitee under this

 

4



--------------------------------------------------------------------------------

Agreement except as expressly provided herein, and the execution and delivery of
this Agreement by the Company and Indemnitee shall not in any way limit or
affect the rights and obligations of the Company or the other party or parties
thereto under any such insurance or other arrangement. In the event of a Change
in Control subsequent to the date of this Agreement, or the Company’s becoming
insolvent, including being placed into receivership or entering the federal
bankruptcy process, the Company shall maintain in force any directors’ and
officers’ liability insurance policies then maintained by the Company in
providing insurance in respect of Indemnitee, for a period of six years
thereafter. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
partners, managing members, fiduciaries, employees, or agents of the Company or
a Subsidiary or Affiliate of the Company, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, trustee, partner,
managing member, fiduciary, employee or agent under such policy or policies.

6. Mandatory Advancement of Expenses. If requested by Indemnitee, the Company
shall advance prior to the final disposition of the Proceeding all Expenses
reasonably incurred by the Indemnitee in connection with (including in
preparation for) a Proceeding related to an Indemnifiable Event. The Indemnitee
hereby undertakes to repay such amounts advanced if, and only if and to the
extent that it shall ultimately be determined that the Indemnitee is not
entitled to be indemnified by the Company under the provisions of this
Agreement, the Company’s Bylaws or the DGCL, and no additional form of
undertaking with respect to such obligation to repay shall be required. The
advances to be made hereunder shall be paid by the Company to the Indemnitee or
directly to a third party designated in writing by the Indemnitee within thirty
(30) days following delivery of a written request therefor by the Indemnitee to
the Company. Indemnitee’s undertaking to repay any Expenses advanced to
Indemnitee hereunder shall be unsecured and shall not be subject to the accrual
or payment of any interest thereon. In the event that Indemnitee’s request for
the advancement of expenses shall be accompanied by an affidavit of counsel to
Indemnitee to the effect that such counsel has reviewed such Expenses and that
such Expenses are reasonable in such counsel’s view, then such Expenses shall be
deemed reasonable in the absence of clear and convincing evidence to the
contrary as determined by the Reviewing Party.

7. Notice and Other Indemnification Procedures.

(a) Notification. Promptly after receipt by the Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, the Indemnitee
shall, if the Indemnitee believes that indemnification or advancement of
Expenses with respect thereto may be sought from the Company under this
Agreement, notify the Company of the commencement or threat of commencement
thereof. The failure to promptly notify the Company of the commencement of, or
the threat of commencement of, any Proceeding, or the Indemnitee’s request for
indemnification will not relieve the Company from any obligation that it may
have to the Indemnitee hereunder, except to the extent that the Company is
materially prejudiced in its defense of such Proceeding as a result of such
failure.

(b) Insurance and Other Matters. If, at the time of the receipt of a notice of
the commencement of a Proceeding pursuant to Section 7(a) above, the Company has
D&O

 

5



--------------------------------------------------------------------------------

Insurance in effect, the Company shall give prompt notice of the commencement of
such Proceeding to the issuers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all reasonable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such Proceeding in accordance with the terms of such D&O
Insurance policies.

(c) Assumption of Defense. In the event the Company shall be obligated to
advance the Expenses for any Proceeding against the Indemnitee, the Company, if
deemed appropriate by the Company, shall be entitled to assume the defense of
such Proceeding as provided herein. Such defense by the Company may include the
representation of two or more parties by one attorney or law firm as permitted
under the ethical rules and legal requirements related to joint representations.
Following delivery of written notice to the Indemnitee of the Company’s election
to assume the defense of such Proceeding, the approval by the Indemnitee (which
approval shall not be unreasonably withheld) of counsel designated by the
Company and the retention of such counsel by the Company, the Company will not
be liable to the Indemnitee under this Agreement for any fees and expenses of
counsel subsequently incurred by the Indemnitee with respect to the same
Proceeding. If (A) the employment of counsel by the Indemnitee has been
previously authorized by the Company, (B) the Indemnitee shall have notified the
Board in writing that notwithstanding counsel’s determination that joint
representation is permitted under the ethical rules and legal requirements
related to such representations, the Indemnitee has reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee, or
between Indemnitee and any other current or former director, officer or employee
of the Company who is a named defendant in such Proceeding and is represented by
such counsel, in the conduct of any such defense, or (C) the Company fails to
employ counsel to assume the defense of such Proceeding within 30 days, the fees
and expenses of the Indemnitee’s counsel shall be subject to indemnification
and/or advancement pursuant to the terms of this Agreement. Nothing herein shall
prevent the Indemnitee from employing counsel for any such Proceeding at the
Indemnitee’s expense. For the avoidance of doubt, in any Proceeding brought by
or in the right of the Company, Indemnitee shall be deemed to have a reasonable
basis to conclude that a conflict of interest between the Company and the
Indemnitee exists for the purposes of clause (B) of this paragraph.

(d) Settlement. The Company shall not be liable to indemnify Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company’s written consent; provided, however, that if a
Change in Control has occurred subsequent to the date of this Agreement, the
Company shall be liable for indemnification of Indemnitee for amounts paid in
settlement if the Independent Counsel has approved the settlement. Neither the
Company nor any Subsidiary or Affiliate shall enter into a settlement of any
Proceeding that might result in the imposition of any Expense, Other Liability,
penalty, limitation or detriment on Indemnitee, whether indemnifiable under this
Agreement or otherwise, without Indemnitee’s written consent. Neither the
Company nor Indemnitee shall unreasonably withhold consent from any settlement
of any Proceeding.

8. Determination of Right to Indemnification.

(a) Success on the Merits. To the extent the Indemnitee has been successful on
the merits or otherwise in defense of any Proceeding referred to in Section 3(a)
of this

 

6



--------------------------------------------------------------------------------

Agreement or in the defense of any claim, issue or matter described therein, the
Company shall indemnify the Indemnitee against Expenses actually and reasonably
incurred by him or her in connection therewith.

(b) Right to Indemnification in Other Situations. In the event that Section 9(a)
is inapplicable, the Company shall also indemnify the Indemnitee if he or she
has not failed to meet the applicable standard of conduct for indemnification.

(c) Forum. The Indemnitee shall be entitled to select the forum in which
determination of whether or not the Indemnitee has met the applicable standard
of conduct will be made from among the following:

(1) Those members of the Board who are Independent Directors, even though less
than a quorum;

(2) A committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or

(3) Independent Counsel selected by the Indemnitee, and approved by the Board,
which approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.

If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the forum, then Indemnitee shall not select Independent
Counsel as such forum unless there are no Independent Directors or unless the
Independent Directors agree to the selection of Independent Counsel as the
forum. The selected forum shall be referred to herein as the “Reviewing Party”.

Notwithstanding the foregoing, following any Change in Control subsequent to the
date of this Agreement, the Reviewing Party shall be Independent Counsel
selected in the manner provided in (3) above.

(d) As soon as practicable, and in no event later than 30 days after written
notice of the Indemnitee’s choice of forum pursuant to Section 9(c) above, the
Company and the Indemnitee shall each submit to the Reviewing Party such
information as they believe is appropriate for the Reviewing Party to consider.
The Reviewing Party shall arrive at its decision within a reasonable period of
time following the receipt of all such information from the Company and
Indemnitee, but in no event later than thirty (30) days following the receipt of
all such information, provided that the time by which the Reviewing Party must
reach a decision may be extended by mutual agreement of the Company and
Indemnitee. All Expenses associated with the process set forth in this
Section 8(d), including but not limited to the Expenses of the Reviewing Party,
shall be paid by the Company.

(e) Delaware Court of Chancery. Notwithstanding a final determination by any
Reviewing Party that the Indemnitee is not entitled to indemnification with
respect to a specific Proceeding, the Indemnitee shall have the right to apply
to the Court of Chancery of Delaware for the purpose of enforcing the
Indemnitee’s right to indemnification pursuant to this Agreement.

 

7



--------------------------------------------------------------------------------

(f) Expenses. The Company shall indemnify the Indemnitee against all Expenses
incurred by the Indemnitee in connection with any hearing or Proceeding under
this Section 9 involving the Indemnitee and against all Expenses and Other
Liabilities incurred by the Indemnitee in connection with any other Proceeding
between the Company and the Indemnitee involving the interpretation or
enforcement of the rights of the Indemnitee under this Agreement unless a court
of competent jurisdiction finds that each of the material claims and/or defenses
of the Indemnitee in any such Proceeding was frivolous or not made in good
faith.

(g) Determination of “Good Faith”. For purposes of any determination of whether
Indemnitee acted in “good faith” hereunder, the Indemnitee shall be deemed to
have acted in good faith if in taking or failing to take the action in question,
the Indemnitee relied on the records or books of account of the Company or a
Subsidiary or Affiliate of the Company, including financial statements, or on
information, opinions, reports or statements provided to the Indemnitee by the
officers or other employees of the Company or a Subsidiary or Affiliate of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or a Subsidiary or Affiliate of the Company, or on information or
records given or reports made to the Company or a Subsidiary or Affiliate of the
Company by an independent certified public accountant or by an appraiser or
other expert selected by the Company or a Subsidiary or Affiliate of the
Company, or by any other person (including legal counsel, accountants and
financial advisors) as to matters the Indemnitee reasonably believes are within
such other person’s professional or expert competence and who has been selected
with reasonable care by or on behalf of the Company or a Subsidiary or
Affiliate. In connection with any determination as to whether the Indemnitee is
entitled to be indemnified hereunder, or to advancement of Expenses, the
Reviewing Party or court shall presume that the Indemnitee has satisfied the
applicable standard of conduct and shall be entitled to indemnification or
advancement of Expenses, and the burden of proof shall be on the Company to
establish by clear and convincing evidence that the Indemnitee is not so
entitled. The provisions of this Section 4 shall not be deemed to be exclusive
or to limit in any way the other circumstances in which the Indemnitee may be
deemed to have met the applicable standard of conduct set forth in this
Agreement. In addition, the knowledge and/or actions, or failures to act, of any
other person serving the Company or a Subsidiary or Affiliate of the Company as
an indemnifiable person shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification hereunder.

9. Exceptions. Any other provision herein to the contrary notwithstanding,

(a) Claims Initiated by Indemnitee. The Company shall not be obligated pursuant
to the terms of this Agreement to indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of counterclaim or affirmative
defense, except with respect to (1) Proceedings brought to establish or enforce
a right to indemnification under this Agreement, any other statute or law, as
permitted under Section 145, or otherwise, (2) where the Board has consented to
the initiation of such Proceeding, or (3) with respect to Proceedings brought to
discharge the Indemnitee’s fiduciary responsibilities, whether under ERISA or
otherwise, but such indemnification or advancement of Expenses may be provided
by the Company in specific cases if the Board finds it to be appropriate; or

 

8



--------------------------------------------------------------------------------

(b) Actions Based on Federal Statutes Regarding Profit Recovery and Return of
Bonus Payments. The Company shall not be obligated pursuant to the terms of this
Agreement to indemnify Indemnitee on account of (i) any suit in which judgment
is rendered against Indemnitee for an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 and
amendments thereto or similar provisions of any federal, state or local
statutory law, or (ii) any reimbursement of the Company by the Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by the Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or

(c) Unlawful Indemnification. The Company shall not be obligated pursuant to the
terms of this Agreement to indemnify the Indemnitee for Other Liabilities if
such indemnification is prohibited by law as determined by a court of competent
jurisdiction in a final adjudication not subject to further appeal.

10. Non-Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while serving the Company or Subsidiary or Affiliate as an
Indemnifiable Person and the Indemnitee’s rights hereunder shall continue after
the Indemnitee has ceased serving the company or a Subsidiary or Affiliate as an
Indemnifiable Person and shall inure to the benefit of the heirs, executors and
administrators of the Indemnitee.

11. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

12. Supersession, Modification and Waiver. [This Agreement supersedes any prior
indemnification agreement between the Indemnitee and the Company, its
Subsidiaries or its Affiliates. If the Company and Indemnitee have previously
entered into an indemnification agreement providing for the indemnification of
Indemnitee by the Company, the parties’ entry into this Agreement shall be
deemed to amend and restate such prior agreement to read in its

 

9



--------------------------------------------------------------------------------

entirety as, and be superseded by, this Agreement.] No supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(whether or not similar) and except as expressly provided herein, no such waiver
shall constitute a continuing waiver.

13. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipt is provided by the party to whom such communication is
delivered or (ii) if mailed by certified or registered mail with postage
prepaid, return receipt requested, on the signing by the recipient of an
acknowledgment of receipt form accompanying deliver through the U.S. mail,
(iii) personal service by a process server, or (iv) delivery to the recipient’s
address by overnight delivery (e.g. FedEx, UPS or DHL) or other commercial
delivery service. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice
complying with the provisions of this Section 16. Delivery of communications to
the Company with respect to this Agreement shall be sent to the attention of the
Company’s General Counsel.

15. No Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company or a Reviewing Party to have
made a determination as to whether the Indemnitee has met any particular
standard of conduct or had any particular belief, nor an actual determination by
the Company or a Reviewing Party that the Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of Proceedings
by the Indemnitee to secure a judicial determination by exercising the
Indemnitee’s rights under Section 7 of this Agreement shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has failed to
meet any particular standard of conduct or did not have any particular belief or
is not entitled to indemnification under applicable law or otherwise.

16. Survival of Rights. The rights conferred on the Indemnitee by this Agreement
shall continue after the Indemnitee has ceased to serve the Company or a
Subsidiary or Affiliate of the Company as an Indemnifiable Person and shall
inure to the benefit of the Indemnitee’s heirs, executors and administrators.

17. Subrogation and Contribution.

(a) Except as otherwise expressly provided herein, in the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of

 

1 

Note: To be modified as applicable in light of other relevant agreements.

 

10



--------------------------------------------------------------------------------

the rights of recovery of the Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

(b) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

18. Specific Performance. The parties recognize that if any provision of this
Agreement is violated by the Company, the Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, the Indemnitee
shall be entitled, if the Indemnitee so elects, to institute Proceedings, either
in law or at equity, to obtain damages, to enforce specific performance, to
enjoin such violation, or to obtain any relief or any combination of the
foregoing as the Indemnitee may elect to pursue.

19. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

20. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction of interpretation thereof.

21. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware, as applied to contracts between
Delaware residents entered into and to be performed entirely with Delaware.

22. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement.

 

11



--------------------------------------------------------------------------------

The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.

 

    SYMANTEC CORPORATION Address:   350 Ellis Street     Mountain View,
California 94043   By:  

 

  Its:  

 

  INDEMNITEE  

 

Address:  

 

 

 

 

12